Citation Nr: 1827785	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by chest pain, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 2002 to May 2006.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2015 the Veteran testified before the undersigned via video teleconference hearing in Waco, Texas.  A transcript of the hearing is of record.

In June 2017, the Board remanded the Veteran's claims to obtain new VA examinations.  

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

A disability manifested by chest muscle pain has been shown to be caused or related to the Veteran's military service.    


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by chest muscle pain, to include as due to an undiagnosed illness or medically unexplained chronic, multisymptom illness, have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

A "qualifying chronic disability" is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2)-(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;
 (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation under 38 U.S.C. § 1117  shall not be paid if:  (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Veteran seeks service connection for chest pain.  He was deployed to Iraq from January 2005 to December 2005.  In his May 2006 exit examination, he describes his chest pain as follows: "I sometimes have a sharp pain in my chest.  It comes and go's."  At the June 2015 hearing, the Veteran states that his chest pains are "sharp and they're, sometimes they're on the right, sometimes they're on the left, sometimes toward the middle."  April 2016 and December 2017 VA examiners state that the Veteran's chest pain is not cardiac in origin, but neither examiner can provide a diagnosis.  The December 2017 VA examiner states that "the chest pain is most likely musculoskeletal in etiology."  

Based on this evidence, the Veteran has satisfied the criteria for service connection for an undiagnosed illness that became manifest during active service in Southwest Asia during the Persian Gulf War.  The Veteran has confirmed service in Iraq during the Persian Gulf War.  Two VA examiners acknowledge the existence of an undiagnosed disorder of unknown etiology that is characterized by chest muscle pain.  The Veteran's May 2006 exit examination contains in-service evidence of this same chest pain.  There is no indication that this illness is the result of a supervening condition or the Veteran's own misconduct.  The requirements of service connection for disability manifested by chest pain, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, have been met.  


ORDER

Service connection for a disability manifested by chest pain, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is granted.


REMAND

A September 2017 VA examination contains a diagnosis of a right knee sprain.  A December 2017 VA medical opinion states that the Veteran's right knee disorder is less likely than not related to service because "[t]he Veteran's e-file lacks objective medical evidence to confirm diagnosis . . . for any right knee condition . . . after military service."  An addendum medical opinion is required to address the discrepancy between the September 2017 VA examination, which identifies a right knee disorder, and the December 2017 VA medical opinion, which states that there is no evidence of a right knee disorder.  

VA treatment records to December 28, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from December 29, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from December 29, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed right knee disorder.  Preferably, the examiner who conducted the September 2017 VA examination and wrote the December 2017 VA medical opinion should be selected.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed right knee disorder; and 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed right knee disorder, including the right knee strain identified in the September 2017 VA knee examination, was incurred in the Veteran's service, including but not limited to as a result of running, marching, jumping out of tanks, and parachuting.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


